DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for foreign priority to TR 2018/06086 with a priority date of 30 April, 2018.

Information Disclosure Statement
	Acknowledgement is made of the Information Disclosure Statement filed 6 October, 2020 which has been considered by the examiner.

Specification
The abstract of the disclosure is objected to because in line 5, “the the adjusting rod” should be corrected to ---the adjusting rod---. Correction is required. See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
1/ The only full paragraph on page 22, lines 3-4: It is disclosed “in order to move the movable body 3 within the carrier 10” and “The carrier 10 is fixedly mounted to the movable body 3.” The first recitation discloses that the movable body 3 moves within the carrier 10, as 

2/ The only full paragraph on page 22, lines 6-7: “may be moved with the human hand force, or, if desired, by a motor and automatically” should be corrected to ---may be moved manually by a user or, if desired, automatically by a motor---.

3/ The only full paragraph on page 22, line 10: “triangle” should be corrected to ---triangular---.
Appropriate correction is required.

Claim Objections
Claims 1, 6, 10-12, 15, and 18 are objected to because of the following informalities:
Claim 1, line 11: “a fixing pin or the rail” should be corrected to ---a fixing pin on the rail---.

Claim 6, line 2: “triangle” should be corrected to ---triangular---.

Claim 10, line 3: “adjusting rod connection of the adjusting rod is rotating hinge-shaped” should be corrected to ---adjusting rod connection of the adjusting rod is of a rotating hinge-shape---.



Claim 12, lines 4-5: the adjusting press rod is movable and connected to one end of the two deflectors” should be corrected to ---the adjusting press rod is movable and is connected to one end of each of the two deflectors---.

Claim 15, lines 3-4: “of the movable assembly and in contact” should be corrected to ---of the movable assembly and is in contact---.

Claim 15, line 5: “moveable assembly” should be corrected to ---movable assembly---.

Claim 18, lines 3-4: “the small adjusting pin enters lower portions of the rail into the fixing holes” should be corrected to ---the small adjusting pin is configured to enter through lower portions of the rail into the fixing holes---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation “the movable body moves in a horizontal direction within the carrier” in lines 3-4. However, claim 2 recites the limitation “the carrier is provided in lower and inner portions of the movable body” in lines 2-3. It is unclear how the movable body can move within the carrier when the carrier is provided in the movable body.

Claim 11 recites the limitation “a deflector, wherein the deflector is in contact with the adjusting press rod and reverses a movement of the movable assembly” in lines 9-10. However, in consideration of the drawings and specification, this limitation appears to be incorrect. It seems that the deflector reverses a movement of the adjusting press rod, not the movable assembly.

Claim 12 recites the limitation “the adjusting press rod is movable and connected to one end of the two deflectors and brings the two deflectors into contact.” In consideration of the drawings, it is unclear how the adjusting press rod brings the two deflectors into contact with each other.

Claim 18 recites the limitation “the small adjusting pin enters lower portions of the rail into the fixing holes and the fixing holes allow the movable assembly to be fixed by adjusting in a horizontal direction.” In consideration of the drawings and specification, this limitation appears to be incorrect. The fixing holes do not adjust in a horizontal direction, and the movable body is not fixed in place by adjusting in a horizontal direction, rather it is fixed in place by the small adjusting pin locking into the fixing holes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endelman (US Publication No. 2005/0113226, hereinafter referred to as Endelman).

Regarding claim 1, Endelman discloses an exercise device (Figure 1, exercise apparatus 10), at least comprising a rail carrier body (Figure 2 – side walls 20); a fixed body (Figure 2 – foot end 16) in contact with the rail carrier body/side wall 20; a rail (Figure 2 – T-slot 54) located on the rail carrier body/side wall 20; a movable body (Figure 2 – bracket assemblies 42) located on the rail/T-slot 54; an adjustable rod (Figure 2 – foot bar portion 40) located on an upper portion of the movable body/bracket assembly 42; a movement transmission bar (Figure 2 – leg portions 36,38), wherein the movement transmission bar/leg portion 36,38 is in contact with the adjusting rod/foot bar portion 40 and transmits a rotary motion on the adjusting rod/foot bar portion 40 to a fixing pin (Annotated Figure 3 – pivot pin 48) on the rail/T-slot 54.

    PNG
    media_image1.png
    746
    521
    media_image1.png
    Greyscale

Endelman Figure 1

    PNG
    media_image2.png
    622
    494
    media_image2.png
    Greyscale

Endelman Figure 2

    PNG
    media_image3.png
    705
    533
    media_image3.png
    Greyscale

Endelman Annotated Figure 3

Regarding claim 2, Endelman discloses a carrier (Annotated Figure 3 – support bar 52), wherein the carrier/support bar 52 is provided in lower and inner portions of the movable body/bracket assembly 42.

Regarding claim 3, Endelman discloses a ball bearing, roller bearing or a sliding bearing (Annotated Figure 3 – transverse bearing sleeve 46), wherein the movable body/bracket assembly 42 moves in a horizontal direction within the carrier/support bar 52 (Paragraph 25, lines 1-6 “Each of the support bracket assemblies 42 comprises an elongated support bar 52 having a generally T shaped cross section sized complementary to a T-slot 54 mounted along the length of the frame side wall 20 so that the support bar 52 can slide back and forth in the T-slot 54 between the foot end 16 and the head end 14.”).

Regarding claim 4, Endelman discloses a carrier/support bar 52 is fixedly mounted to the movable body/bracket assembly 42 (Annotated Figure 3 – it can be seen that the carrier/support bar 52 is attached to the movable body/bracket assembly 42 with a screw, and is further held in place by the stop pin assembly 59, which passes through both the movable body/bracket assembly 42 and the carrier/support bar 52 to engage with the fixing holes/holes 51 in the rail/T-slot 54; Paragraph 26, lines 2-5 “The pin of the stop pin assembly 59 selectively fits into one of a plurality of horizontally spaced apart holes 51 in the T slot 54.”).

claim 5, Endelman discloses that the rail/T-slot 54 is placed in a rail slot on the rail carrier body/side wall 20 or placed on the rail carrier body/side wall 20 without the rail slot (Figure 2 – rail/T-slot 54 is seen to be placed on the rail carrier body/side wall 20.).

Regarding claim 7, Endelman discloses that lower portions or inner portions of the rail/T-slot 54 have a wider surface than the rail/T-slot 54 (Figure 2 – it is seen that the carrier/support bar 52 of the movable body/bracket assembly 42 fits into the rail/T-slot 54. Annotated Figure 3 – it is seen that the edges of  carrier/support bar 52 are wider than the rest, as these edges fit into the wider surface of the inner portion of the rail/T-slot 54.); and the rail/T-slot 54 comprises fixing holes (Figure 2 – holes 51) located at intervals on the lower portions of the rail/T-slot 54.

Regarding claim 8, Endelman discloses that the adjusting rod/foot bar portion 40 at least comprises an adjusting rod connection (Annotated Figure 3 – As is seen, the adjusting rod connection comprises Bar Section, transverse bearing sleeve 46, and pivot pin 48.) and a bar connection (Annotated Figure 3 – as is seen, the bar connection is the connection between leg portion 36,38 and the Bar Section of the adjusting rod connection.).

Regarding claim 9, Endelman discloses that the adjusting rod/foot bar portion 40 is located on upper and inner sides of the movable body/bracket assembly 42 (Figure 2 – it is seen that the adjusting rod/foot bar portion 40 is located above and between the two movable bodies/bracket assemblies 42, meaning that it is placed on upper and inner sides of the movable bodies/bracket assemblies 42.).

claim 10, Endelman discloses that the adjusting rod connection of the adjusting rod/foot bar portion 40 is rotating hinge-shaped (Annotated Figure 3 – The transverse bearing sleeve 46 is a portion of the adjusting rod connection that is a rotating hinge.) and engaged to inner, upper and edge portions of the movable body/bracket assembly 42 (Annotated Figure 3 - The transverse bearing sleeve 46 is attached into the movable body/bracket assembly 42, thus being engaged to an inner portion thereof. The bar section that extends from the transverse bearing sleeve 46 engages with upper and edge portions of the movable body/bracket assembly 42 through the holes 55 placed there.).

Regarding claim 11, Endelman discloses a seated exercise device (Figure 1 – exercise apparatus 10) at least comprising a rail carrier body (Figure 2 – side walls 20); a fixed body (Figure 2 – foot end 16) in contact with the rail carrier body/side walls 20; a rail (Figure 2 – T-slot 54); a movable assembly (Figure 2 – bracket assemblies 42); an adjusting press rod (Figure 2 – foot bar portion 40) located on an upper portion of the movable assembly/bracket assembly 42; a deflector (Annotated Figure 3 – lever 57), wherein the deflector/lever 57 is in contact with the adjusting press rod/foot bar portion 40 and reverses a movement of the movable assembly/bracket assembly 42 (Paragraph 25, lines 20-23 “The stop pin 50 is activated by depressing a lever 57 that pivots to lift the spring biased stop pin 50 out of one of the holes 55 to permit the foot bar 34 to be rotated to a desired position.” This limitation is considered according to the 112(b) rejection above. The deflector reverses a movement of the adjusting press rod, not the movable assembly. As the foot bar 34 is rotated to a desired position, the deflector/lever 57 presses the spring biased stop pin 50 into holes 55 to lock it into place, thereby reversing the movement of the foot bar 34, which includes the adjusting press rod/foot bar 

    PNG
    media_image2.png
    622
    494
    media_image2.png
    Greyscale

Endelman Figure 2

    PNG
    media_image3.png
    705
    533
    media_image3.png
    Greyscale

Endelman Annotated Figure 3

Regarding claim 12, Endelman discloses two deflectors/levers 57 (It can be seen in Figure 2 that each of the two movable bodies/bracket assemblies 42 have a deflector/lever 57.) each engaged to edges in inner and upper portions of the movable assembly/bracket assembly 42 (As seen in Annotated Figure 3, the deflector/lever 57 is disposed on the upper portion of the movable body/bracket assembly 42 and engages with the stop pin 50 that engages with the inner portion of the movable body/bracket assembly 42.); wherein the adjusting press rod/foot bar portion 40 is movable and connected to one end of the two deflectors/levers 57 and brings the two deflectors/levers 57 into contact (It can be seen in Annotated Figure 3 that one end of the deflector/lever 57 is connected to the foot bar 34, which includes the adjusting press rod/foot bar portion 40.)

claim 13, Endelman discloses that the force transmission bar/leg portion 36,38 is present in an inner portion of the deflector/lever 57 (It can be seen in Annotated Figure 3 that the force transmission bar/leg portion 36,38 is on the inner side of the deflector/lever 57.).

Regarding claim 14, Endelman discloses that the small adjusting pin/stop pin assembly 59 is brought into contact with a side pin slot (Annotated Figure 3 – the small adjusting pin/stop pin assembly 59 passes through the side pin slot to lock into the fixing holes/holes 55 in the rail/T-slot 54.) located on a side portion of the movable assembly/bracket assembly 42; wherein the small adjusting pin/stop pin assembly 59 is arranged to move up and down in contact with the side connection in the side pin slot (Paragraph 26, lines 2-5 “The pin of the stop pin assembly 59 selectively fits into one of a plurality of horizontally spaced apart holes 51 in the T slot 54.” The pin of the small adjusting pin/stop pin assembly 59 moves up and down relative to the fixing holes/holes 51.).

Regarding claim 15, Endelman discloses that a side support (Annotated Figure 3 – elongated base portion 58) is provided under the side pin slot on side and lower portions of the movable assembly/bracket assembly 42 and in contact with the movable assembly/bracket assembly 42 in a rigid manner (It can be seen in Annotated Figure 3 that the side support/elongated base portion 58 is part of the same main plate piece that comprises movable body/bracket assembly 42, thus being rigidly attached to the rest of the movable body/bracket assembly 42.); and a movable assembly carrier (Annotated Figure 3 – support bar 52) is provided under the movable assembly/bracket assembly 42.

claim 16, Endelman discloses a movable assembly carrier/support bar 52 is fixedly connected to the movable assembly/bracket assembly 42 (It can be seen in Annotated Figure 3 that the movable assembly carrier/support bar 52 is attached to the movable body/bracket assembly 42 with a screw, and is further held in place by the small adjusting pin/stop pin assembly 59, which passes through both the movable body/bracket assembly 42 and the movable assembly carrier/support bar 52 to engage with the fixing holes/holes 51 in the rail/T-slot 54; Paragraph 26, lines 2-5 “The pin of the stop pin assembly 59 selectively fits into one of a plurality of horizontally spaced apart holes 51 in the T slot 54.”).

Regarding claim 17, Endelman discloses that the rail/T-slot 54 is placed on the rail carrier body/side wall 20, or the rail/T-slot 54 is placed in a rail slot located on the rail carrier body/side wall 20 (It can be seen in Figure 2 that the rail/T-slot 54 is placed on the rail carrier body/side wall 20.).

Regarding claim 18, Endelman discloses that the rail/T-slot 54 comprises fixing holes (Figure 2 – holes 51); wherein the small adjusting pin/stop pin assembly 59 enters lower portions of the rail/T-slot 54 into the fixing holes/holes 51 and the fixing holes/holes 51 allow the movable assembly/bracket assembly 42 to be fixed by adjusting in a horizontal direction (Paragraph 26, lines 2-8 “The pin of the stop pin assembly 59 selectively fits into one of a plurality of horizontally spaced apart holes 51 in the T slot 54. The support bar 52 of the foot bar assembly 32 slides along in the T-slot 54. The spring loaded stop pin assembly 59 stops the support bar 52, and thus the foot bar assembly 32, at a desired position along the frame wall 20.”).

Regarding claim 19, Endelman discloses that the carrier/support bar 52 is fixedly mounted to the movable body/bracket assembly 42 (It can be seen in Annotated Figure 3 that the carrier/support bar 52 is attached to the movable body/bracket assembly 42 with a screw, and is further held in place by the small adjusting pin/stop pin assembly 59, which passes through both the movable body/bracket assembly 42 and the carrier/support bar 52 to engage with the fixing holes/holes 51 in the rail/T-slot 54; Paragraph 26, lines 2-5 “The pin of the stop pin assembly 59 selectively fits into one of a plurality of horizontally spaced apart holes 51 in the T slot 54.”).

Regarding claim 20, Endelman discloses that the carrier/support bar 52 is fixedly mounted to the movable body/bracket assembly 42 (It can be seen in Annotated Figure 3 that the carrier/support bar 52 is attached to the movable body/bracket assembly 42 with a screw, and is further held in place by the small adjusting pin/stop pin assembly 59, which passes through both the movable body/bracket assembly 42 and the carrier/support bar 52 to engage with the fixing holes/holes 51 in the rail/T-slot 54; Paragraph 26, lines 2-5 “The pin of the stop pin assembly 59 selectively fits into one of a plurality of horizontally spaced apart holes 51 in the T slot 54.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Endelman (US Publication No. 2005/0113226, hereinafter referred to as Endelman) in view of Abe et al. (US Patent No. 5,624,195, hereinafter referred to as Abe).
Endelman discloses the invention as substantially claimed. See above .
Regarding claim 6, Endelman discloses that the rail (Figure 2 – T-slot 54) has a structure with a narrow, triangular, round profiled, rectangular or pear-profiled top (It can be seen in Figure 2 that the top edges of the T-slot 54 are rectangular.).
However, Endelman does not disclose that the rail allows an object to advance by sliding on the rail or moving on the rail with ball bearings.
Abe teaches a light-weight miniature linear guide device that, makes use of a rail type sliding mechanism similar to the one found in the exercise apparatus of Endelman and in the claimed invention. Abe discloses that the rail allows an object to advance by sliding on the rail or moving on the rail with ball bearings (Figure 3 – balls 6; Column 1, lines 30-32 “The balls 6 are infinitely circulated while being rolled so that the slider 2 is linearly moved along the guide rail 1.”).

    PNG
    media_image4.png
    335
    531
    media_image4.png
    Greyscale

Abe Figure 3
It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the support bar 52 of Endelman to include ball bearings as taught by Abe along the inner side of support bar 52 to move in a linear direction smoothly along the guide rail between the holes 51. Especially as the exercise apparatus is used and the rail becomes more worn out and dirty, the ball bearings will allow for easier and smoother operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Endelman (US Publication No. 2008/0004167), Fitzgerald (US Patent No. D763,371), Hahn (US Patent No. 8,052,586), and Korean reference (Korean Publication No. KR-200474605).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT MATTHEW BUDZYN/            Examiner, Art Unit 3784                                                                                                                                                                                            
/LOAN B JIMENEZ/            Supervisory Patent Examiner, Art Unit 3784